Citation Nr: 0933977	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-33 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected C5-C7 radiculopathy (left shoulder 
impingement).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April to November 
1989.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2008 to the Department of Veterans Affairs 
(VA) Regional Office in New York, New York (RO) for 
additional development.  


FINDING OF FACT

The Veteran's left shoulder disability more nearly 
approximates moderate incomplete paralysis of his left upper 
extremity radicular groups.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for moderate 
incomplete paralysis of the left upper extremity radicular 
groups are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8599-8513 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in November 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased rating.  An 
additional VCAA letter was sent in January 2008.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the June 2009 Supplemental Statement of the Case 
(SSOC) about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised in the June 2009 SSOC that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
a report of VA examination conducted in April 2009.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran is currently assigned a rating of 20 percent for 
service-connected left shoulder impingement under Diagnostic 
Codes 8599-8513.  He contends that this disability is more 
severe than currently evaluated.  Based on the evidence on 
file, the Board finds that the service-connected 
symptomatology more nearly approximates a rating of 40 
percent under Diagnostic Code 8513.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

A designation of a diagnostic code that ends in "99" 
reflects that the disability is a condition not specifically 
listed in the Rating Schedule, and hyphenation with another 
diagnostic code indicates that the disability has been rated 
as analogous to the second code listed.  See 38 C.F.R. §§ 
4.20, 4.27 (2008).  

Under Diagnostic Code 8513, paralysis of all radicular groups 
of the dominant extremity warrants a 20 percent evaluation 
where mild; a 40 percent evaluation where moderate; a 70 
percent evaluation where severe; and a 90 percent evaluation 
where complete.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Veteran complained on VA examination in April 2002 of 
left-sided neck and shoulder pain.  It was noted that he was 
left handed.  Forward flexion and abduction of the left 
shoulder was from 0-170; internal and external rotation of 
the shoulder was from 0-85 degrees.  Cervical spine range of 
motion was reported to be normal.  The diagnosis was 
degenerative disc disease of the cervical spine, superimposed 
on a congenital spinal stenosis.

VA treatment records from June 2002 to January 2004 reveal 
continued complaints of chronic neck pain with radiation.  It 
was noted in June 2002 that, given the Veteran's constant 
pain, limitation of motion, and x-ray evidence of narrowing 
of the cervical discs and spinal stenosis, the Veteran's 
condition appeared to have worsened and would warrant further 
examination for increase.

The Veteran complained on VA examination in November 2004 
that he was unable to write or do any lifting with his left 
hand; he also noted sensory impairment in the left upper 
extremity.  Examination revealed weakness of the left hand 
intrinsic muscles and wrist flexors but no limitation of 
passive movements in the left hand and arm.  The diagnosis 
was left cervical radiculopathy status post traumatic injury, 
most likely.  There was a notation under the examination 
report that it was not readily apparent that an increase 
could be granted.

VA treatment records from December 2004 to April 2009 reveal 
several notations of mild weakness in the left supraspinatus 
and infraspinatus; there was percussion tenderness at the 
left mid-low parcervical muscles.  Bilateral deep tendon 
reflexes were 1-2+ with depressed left biceps.  It was noted 
in May 2006 that there was no tremor, atrophy, or rigidity.  
The diagnosis was cervical spondylosis with radiculopathy and 
stenosis syndrome.  

It was reported on VA examination in April 2009, which 
included review of the claims files, that the Veteran 
complained of pain, stiffness, tenderness, and moderate 
flare-ups about twice a week; but there was no deformity, 
giving way, instability, incoordination, dislocation, 
subluxation, or locking of the left shoulder.  Motion of the 
shoulder included 0-140 degrees of flexion, 0-150 degrees of 
abduction, 0-60 degrees of internal rotation, and 0-90 
degrees of external rotation.  There was loss of rotation 
after three repetitions, with internal rotation to 45 degrees 
and external rotation to 80 degrees.  The examiner noted mild 
weakness of the supraspinatus, 4/5, and of the internal 
rotators, 5-/5.  X-rays did not show any bone or joint 
abnormality.  It was noted that the Veteran was not currently 
working.  The examiner reported that the Veteran's left 
shoulder impingement prevented him from participating in 
sports, caused moderate impairment for exercise, and mild 
impairment for chores, shopping, and driving.  The disability 
level was reported to be mild to moderate.  The diagnoses 
were left shoulder bursitis, tendonitis, and rotator cuff 
syndrome. 

The evidence shows persistent pain and limitation of motion 
in the dominant left upper extremity.  The examiner in June 
2002 indicated that the Veteran's left shoulder disability 
had worsened, although the examiner in November 2004 felt 
that an increase was not readily apparent.  Examination in 
April 2009 revealed some weakness of the supraspinatus and 
internal rotators.  Although there was no evidence of giving 
way, atrophy, instability or subluxation, a mild to moderate 
level of disability was reported in April 2009.  Moreover, 
there was loss of rotation of the left shoulder on repetitive 
motion.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202 (1995).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and a rating of 40 percent is granted 
for moderate impairment of the left upper extremity under 
Diagnostic Code 8513.  38 C.F.R. § 4.7; See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  In order for a 70 percent disability rating to 
be assigned, the evidence would need approximate findings of 
severe incomplete paralysis of the effected radicular group.  
38 C.F.R. § 4.124a, Diagnostic Code 8513.  The veteran has 
not contended, and the above evidence does not show, such 
severity.  
A separate rating for cervical spine disability is not 
warranted because there is no evidence of cervical loss of 
motion or other functional impairment separate from his 
radiculopathy.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to applicable regulation, an extraschedular rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  As noted above, the Veteran's symptoms 
associated with his service-connected disability primarily 
involve pain and limitation of motion of the left upper 
extremity, considered no more than moderate.  Such impairment 
is contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.  


ORDER

A rating of 40 percent for left shoulder impingement is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


